Case 1:20-cv-20079-AHS Document 57 Entered on FLSD Docket 05/21/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:20-cv-20079-ASH/Louis

  BRUCE MUNRO,

                 Plaintiff,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., NIGHT GARDEN, LLC,
  KILBURN LIVE, LLC, ZHONGSHAN G-
  LIGHTS LIGHTING CO., LTD., AND
  NANETTE M. ZAPATA,

                 Defendants.


                          PLAINTIFF’S UNOPPOSED MOTION
               TO AMEND PLEADING AND PARTY AMENDMENT SCHEDULE
              IN ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE (DE [27])

         Plaintiff BRUCE MUNRO (“Plaintiff” or “Munro”) hereby moves to extend and reset to

  July 15, 2021, the date for motions to amend pleadings or join parties in the above-styled action

  pursuant to this Court’s Order Setting Trial and Pre-Trial Schedule (DE [27]) (“the Scheduling

  Order”). This motion is unopposed.1 In support hereof, Plaintiff states as follows:

         1.      Prior to the impact of the Covid-19 pandemic and related global lockdowns, on

  February 18, 2020, this Court entered the Scheduling Order (DE [27]), setting June 1, 2020, as

  the date for motions to amend pleadings or join parties.




  1
    Counsel for Appearing Defendants Fairchild Tropical Botanic Garden, Inc., Night Garden,
  LLC, Kilburn Live, LLC, and Nannete M. Zapata (collectively, “the Defendants”) confirmed that
  they do not oppose this motion. Remaining defendant Zhongshan G-Lights Lighting Co., Ltd.
  (“G-Lights”) has been served and otherwise notified of this action (DE [15, 21]) but has not
  appeared. Default was entered against G-Lights on April 8, 2020 (DE [44]).
Case 1:20-cv-20079-AHS Document 57 Entered on FLSD Docket 05/21/2020 Page 2 of 4



         2.        The parties in this action are spread across multiple states and countries and under

  a variety of intervening Covid-19 lockdown orders and travel restrictions impacting the parties’

  business operations, ability to travel and effectively communicate with personnel, and access to

  facilities, documents, and information.

         3.        Though the parties have issued written discovery to one another and endeavored

  to engage in discovery, the Covid-19 pandemic has substantially impeded their ability to

  expediently and effectively obtain and gather responsive materials and information and hindered

  communications between parties, their personnel, and counsel. Defendants, as a result, recently

  requested (and Plaintiff granted) a mutual 21-day extension for Defendants to respond to issued

  first sets of written discovery requests, thereby extending Defendants’ first discovery response

  date from May 8 to Friday, May 29, which is the business day immediately prior to the

  Scheduling Order’s current June 1 date for motions to amend pleadings or join parties (DE [27]).

         4.        Additionally, on an ongoing basis since February 24, 2020, the parties’ counsel

  have endeavored to work out and reach agreement on a confidentiality protective order to govern

  the marking and exchange of discovery materials in the action, but recently reached impasse on

  certain terms.       That impasse, which along with the absence of such protective order also

  impedes the exchange of discovery in the action, is set for resolution by a hearing before

  Magistrate Louis on Thursday, May 28, 2020 (DE [54, 56)], which is just two businesses day

  prior to the Scheduling Order’s current June 1 date for motions to amend pleadings or join

  parties (DE [27]).

         5.        Due to these issues and their impact on discovery, the parties have conferred

  regarding extending and resetting the date for motions to amend pleadings or join parties.

  Plaintiff proposed and Defendants do not oppose extending and resetting the Scheduling Order’s


                                                     2
                                   LAW OFFICES OF CARL F. SCHWENKER
                          THE PARSONS HOUSE, 3807 DUVAL, SUITE E, AUSTIN, TX 78751
Case 1:20-cv-20079-AHS Document 57 Entered on FLSD Docket 05/21/2020 Page 3 of 4



  date for motions to amend pleadings or join parties to July 15, 2020. The proposed revised

  schedule is reflected below:


                             Action                                   Revised Proposed Date

  All motions to amend pleadings or join parties are filed                 July 15, 2020



         6.      As such, Plaintiff requests entry of an order approving the deadlines set forth in

  this motion, which Defendants confirmed they do not oppose. There is good cause to modify

  these deadlines due to the factors described above, and the requested amendment is not sought

  for the purpose of delay, nor will it prejudice any party.

         7.      A proposed order approving the deadlines set forth in this motion, which would

  amend the Court’s Scheduling Order, is attached for the Court’s consideration.

        Dated: May 21, 2020                      Respectfully submitted,

                                                 Carl F. Schwenker
                                                 CARL F. SCHWENKER
                                                 cfslaw@swbell.net
                                                 LAW OFFICES OF CARL F. SCHWENKER
                                                 The Parsons House
                                                 3807 Duval Street, Suite E
                                                 Austin, TX 78751
                                                 512.480.8427 – Telephone
                                                 512.857.1294 – Facsimile

                                                 and

                                                 JOEL B. ROTHMAN
                                                 Florida Bar No. 98220
                                                 joel.rothman@sriplaw.com
                                                 CRAIG A. WIRTH
                                                 Florida Bar Number: 125322
                                                 craig.wirth@sriplaw.com

                                                 SRIPLAW
                                                 21301 Powerline Road
                                                 Suite 100

                                                    3
                                 LAW OFFICES OF CARL F. SCHWENKER
                        THE PARSONS HOUSE, 3807 DUVAL, SUITE E, AUSTIN, TX 78751
Case 1:20-cv-20079-AHS Document 57 Entered on FLSD Docket 05/21/2020 Page 4 of 4



                                               Boca Raton, FL 33433
                                               561.404.4350 – Telephone
                                               561.404.4353 – Facsimile

                                               Counsel for Plaintiff Bruce Munro


                CERTIFICATE OF GOOD FAITH CONFERENCE
    (CONFERRED AND ABLE TO RESOLVE ISSUES PRESENTED IN THE MOTION)

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has
  conferred with all parties or non-parties who may be affected by the relief sought in this motion
  in a good faith effort to resolve the issues, who have confirmed that this motion is
  UNOPPOSED.

         Carl F. Schwenker
         CARL F. SCHWENKER


                                 CERTIFICATE OF SERVICE

          The undersigned does hereby certify that on May 21, 2020, a true and correct copy of the
  foregoing document was served by electronic mail by the Court’s CM/ECF System to all parties
  listed below on the Service List.

                                               Joel B. Rothman
                                               JOEL B. ROTHMAN

                                         SERVICE LIST

          Deanna K. Shullman                          John K. Shubin, Esq.
          Allison S. Lovelady                         SHUBIN & BASS, P.A.
          Giselle M. Girones                          46 S.W. First Street, Third Floor
          SHULLMAN FUGATE PLLC                        Miami, Florida 33130
          2101 Vista Parkway, Suite 4006              Telephone:(305) 381-6060
          West Palm Beach, FL 33411                   Facsimile: (305) 381-9457
          Telephone: (561) 429-3619                   jshubin@shubinbass.com
          dshullman@shullmanfugate.com                eservice@shubinbass.com
          alovelady@shullmanfugate.com
          ggirones@shullmanfugate.com                 Counsel for Defendant Fairchild
                                                      Tropical Botanic Garden, Inc.
          Counsel for Defendants Kilburn Live,
          LLC, Night Garden, LLC, Fairchild
          Tropical Botanic Garden, Inc., and
          Nanette Zapata



                                                  4
                                LAW OFFICES OF CARL F. SCHWENKER
                       THE PARSONS HOUSE, 3807 DUVAL, SUITE E, AUSTIN, TX 78751
